Title: To Thomas Jefferson from John Milledge, 5 August 1803
From: Milledge, John
To: Jefferson, Thomas


          
            
              Sir
            
            Executive department GeorgiaLouisville 5th. August 1803
          
          On the 19th. of May last I did myself the honor to address a letter to the Secretary at War in consequence of an Act passed by the Legislature of this State on the 27th. of November 1802, requiring me to appoint three persons as Commissioners to repair to the Creek nation and make demand, in conformity to existing treaties, of all prisoners, negroes and property detained from the Citizens of Georgia by the Indians—and requested him to have the goodness to lay the same before you as early as possible—to which I have received an answer under date of the 13th. Ulto.
          
          Feeling the character of the State, over which I have the honor to preside, in some measure implicated by that part of the Secretary’s letter, of which the inclosed is an extract, I am persuaded you will readily excuse me for adopting the measure of bringing this business immediately before you—hardly supposing that it can be presumed, that the Legislature would take a step in any transaction without conceiving it had a right to do so; or, that the claims of the Citizens of Georgia have been otherwise adjusted.
          The time allowed the Indians for the delivery of the property, agreeably to the treaty of Colerain, was ’till the 1st. of January following the date of that treaty, which took place on the 29th. of June 1796. Since that period accounts, to an immense amount, have been rendered to the Executive of this State, by her Citizens, on Oath, of property (especially negroes) which had been taken from them both before & since the War, and otherwise improperly detained, and which they have not had restored to them at this day. 
          The 7th. Article expressly says that “the Governor of Georgia may impower three persons to repair to the said nation in order to claim and receive such prisoners, negroes and property, under the direction of the President of the United States,” and has limited no time for the right to be exercised in. 
          The State not having been heretofore, on the subject of Indian Treaties, treated, as she conceived, with that respect the right she possessed as a member of the Union entitled her to, might be one reason, why this transaction has been suffered to remain for such a length of time neglected.
          It is not the Citizens of Georgia alone that have claims on the Indians for negroes taken by them, or fugitives from their owners, but of South Carolina, who are frequently making application for passports to go into the nation in pursuit of their property. 
          Trusting that you will see the justice and propriety of the measure taken by the state in behalf of her unfortunate Citizens, in requesting me to appoint persons to claim their property in the possession of the Creek Indians, and that such directions will be given as you may deem proper for their guidance, while in the discharge of their duty, 
          I have the honor to be with the highest consideration & respect yr mo Obt. hble Serv.
          
            
              Jno. Milledge
            
          
        